PD-1316-15                                                            PD-1316-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                         Transmitted 10/23/2015 11:49:14 AM
                                                                           Accepted 10/23/2015 12:54:20 PM
                                                                                             ABEL ACOSTA
                                                                                                     CLERK


        BRAZOS COUNTY ATTORNEY’S OFFICE
        RODNEY         W.    ANDERSON,           COUNTY        ATTORNEY




                                                                        October 23, 2015

Clerk of the Court
Court of Criminal Appeals of Texas
P.O. Box 12308
Austin, Texas 78711

Re: PD-1316-15, State of Texas v. Cristan Drayce Williams

Clerk of the Court,

This case is on appeal from County Court at Law No. 2 of Brazos County, Texas. The
trial and appellate prosecutor for the State is the Brazos County Attorney’s Office.
Notices from the Court thus far have been provided instead to the Brazos County District
Attorney’s Office. The State respectfully requests notice be provided to:

                      Rodney Anderson
                      Brazos County Attorney
                      300 E. 26th Street Suite 1300
                      Bryan, Texas 77803

For notice via e-mail, the Brazos County Attorney’s Office requests notice be sent to
equisenberry@brazoscountytx.gov.

Thank you for your time and attention to this matter.


Eric K. Quisenberry
Assistant County Attorney
Brazos County Attorney’s Office
300 E. 26th Street, Ste. 1300
Bryan, Texas 77803
Phone: (979) 361-4300
Fax: (979) 361-4312
equisenberry@brazoscountytx.gov
                                                                  October 23, 2015
Copied to:
Benton Watson
John Paschall
Lisa McMinn